Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to
AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
2. 	The Information Disclosure Statement submitted on 17 October 2019 has been considered by the Examiner. 

Claim Rejections - 35 USC § 103
3. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

4. 	Claims 1, 4-10, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Meer (US Patent No. 5,190,053). 
Regarding claim 1, Meer teaches an apparatus for training oral muscle tone (device 10 which stimulates and increases the muscle tone of the genioglossus muscle [abstract, column 4 lines 14-27, column 6 lines 16-28, FIG. 5]), the apparatus 
Meer does not explicitly teach the additional electrode to be a set of electrodes. However, the Examiner respectfully submits that, as Meer describes the use of electrodes, configuring the exact number of electrodes would be a matter of duplicating the known elements without producing a new and unexpected result, with such matters having been held by the Courts as being obvious to the skilled artisan (please see MPEP 2144.04). 
Regarding claim 4, Meer teaches wherein the first electrode set comprises first and second electrodes (electrodes 12 and 14 [column 4 lines 14-27, FIG. 1]).


    PNG
    media_image1.png
    464
    672
    media_image1.png
    Greyscale

Regarding claim 6, Meer teaches the apparatus according to claim 1. Meer does not explicitly teach wherein the mouthpiece comprises a third electrode set. However, the Examiner respectfully submits that, as Meer describes the use of electrodes, configuring the exact number of electrodes would be a matter of duplicating the known elements without producing a new and unexpected result, with such matters having been held by the Courts as being obvious to the skilled artisan (please see MPEP 2144.04).     
Regarding claim 7, Meer suggests wherein the third electrode set comprises first and second electrodes ([see claim 6 modification above regarding duplication]) and wherein the first and second electrodes of the third electrode set are located or locatable lateral of a midline of the face (the third electrode set can be positioned on the exterior floor of the user’s face. However, the arrangement of the third electrode set on 
Regarding claim 8, Meer teaches wherein a controller is provided and said controller is arranged to selectively energise the first and second electrode of the second electrode set and the first electrode set with the same or different control paradigms (pulse generator 52 has an output that provides electrical pulses having selectable properties of mode, polarity, amplitude, current, pulse width, and frequency to the electrode system 50 of the device 10. The selection of these properties for the electrodes allows for a balanced stimulation of the genioglossus muscle ([column 6, lines 16-39, FIG. 11]). 
Regarding claim 9, Meer teaches wherein the controller is arranged to selectively energise the first and second electrode of the second electrode set and the first electrode set with the same or different control paradigms (pulse generator 52 has an output that provides electrical pulses having selectable properties of mode, polarity, amplitude, current, pulse width, and frequency to the electrode system 50 of the device 10. The selection of these properties for the electrodes allows for a balanced stimulation of the genioglossus muscle ([column 6 lines 16-39, FIG. 11]).
Regarding claim 10, Meer teaches wherein the control paradigms are selected from current, amplitude, frequency, and pulse width ([column 6 lines 29-39]). 
Regarding claim 15, Meer teaches a wired connection between said mouthpiece and said first electrode set (see wired connection 18 / 20 between device 10 and electrodes 12 / 14 [FIG. 5, FIG. 10, column 4 lines 14-27,  see modifications from claim 1 above regarding the first electrode set]), wherein said wired connection comprises a .

5. 	Claim 2-3, 11-14, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Meer in view of Papay (US 2015/0142120 A1).
Regarding claim 2, Meer suggests the apparatus according to claim 1. Meer teaches applying an electric current to the external floor of the mouth of the user (currents are delivered from the chin electrodes 44 through the external floor of the mouth to the electrodes 12 and 14 located on the device 10 [FIG. 5, FIG. 10, column 6 lines 1-15]). However, Meer does not explicitly teach wherein the first and second electrode are arranged to apply an electric current laterally of the external floor of the mouth of 1sthe user.
The prior art by Papay is analogous to Meer, as they both teach stimulation of muscles within the mouth such as the sublingual or genioglossus muscles ([0039, 0058, 0061]). 
Papay teaches wherein the first and second electrode are arranged to apply an electric current laterally of the external floor of the mouth of 1sthe user (chin implant 18 or 54 comprises an electrode 24 which is capable of changing the directions of current flow [FIG. 2, FIG. 4, 0039, 0053]. This directional control of current flow can allow for lateral stimulation to be emitted from Meer’s electrodes located under the user’s chin [see claim 1 above]).

Regarding claim 3, Papay teaches wherein the first and second electrodes are mounted on or in, planar concave bodies (electrode 24 is mounted on a flat curved or concave projection surface 66 which allows for the electrode to formed with the profile of the chin [0053, FIG. 4, see previous modifications from claim 1 above with regards to the electrodes]). 
Regarding claim 11, Meer teaches an apparatus for training oral muscle tone, the apparatus comprising a first electrode mounted on a first support body (electrode 44 mounted on support member 46 [column 6 lines 1-15, FIG. 10]), the first support body comprising a surface to allow the first electrode to engage the external surface of the floor of the mouth of a user lateral of the midline of the user’s face (the electrode 44 and the support member 46 are mounted at a position under the user’s chin which could be lateral to the midline of the user’s face [FIG. 10, column 6 lines 1-15]). 
Meer does not explicitly teach a second electrode mounted on a second support body. However, the Examiner respectfully submits that, as Meer describes the use of electrodes and a support body, configuring the exact number of electrodes and support bodies would be a matter of duplicating the known elements without producing a new and unexpected result, with such matters having been held by the Courts as being obvious to the skilled artisan (please see MPEP 2144.04).    

The prior art by Papay is analogous to Meer, as they both teach stimulation of muscles within the mouth such as the sublingual or genioglossus muscles ([0039, 0058, 0061]).
Meer in view of Papay suggests the first and second support body comprising a concave surface to allow the first and second electrode to engage the external surface of the floor of the mouth of a user lateral of the midline of the user's face (As stated above, Meer teaches that the electrode 44 and the support member 46 are mounted at a position under the user’s chin which could be lateral to the midline of the user’s face [FIG. 10, column 6 lines 1-15]. Meanwhile, Papay teaches wherein the electrode 24 is mounted on the concave or curved projection surface 66 to allow for a natural chin profile [0053, FIG. 4]).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify each of Meer’s electrode support bodies to comprise a curved or concave projection surface, as taught by Papay. The benefit of this modification will allow each of the electrode support bodies to form with the profile of the chin. 
Regarding claim 12, Meer teaches a mouthpiece (device 10 [FIGS. 1-2, column 4 lines 14-27]). 

Regarding claim 14, Papay teaches a controller ([0037]), configured to energise the first and second electrode, in use, to pass a current laterally of the midline of the user's face (the electrode 24 located on the curved or concave surface 66 is capable of changing the directions of current flow [FIG. 2, FIG. 4, 0039, 0053]. This directional control of current flow can allow for lateral stimulation to be emitted from Meer’s electrodes located under the user’s chin [see claim 1 modifications above]).
Regarding claim 16, Meer teaches a wired connection between said mouthpiece and said first electrode set (wired connection 50 between mouthpiece 10 and chin electrodes 44 [FIG. 5, FIG. 10, FIG. 11, see modifications from claim 11 above regarding the first electrode set]) wherein said wired connection comprises a first wire to connect the first electrode to the mouthpiece and a second wire to connect the second electrode to the mouthpiece (each of the electrodes comprise their own wired connection 50 to the mouthpiece 10 [FIG. 11]).
Regarding claim 17, Meer teaches the apparatus according to claim 16. Meer does not explicitly teach wherein the first wire and the second wire are the same length. However, the Examiner respectfully submits that it would have been obvious to a person having ordinary skill in the art to modify the length of the wires to be the same. 
Regarding claim 18, Meer teaches a method or treatment regime for training one or more muscles of the floor of the 10oral cavity (device 10 which stimulates and increases the muscle tone of the genioglossus muscle [abstract, column 4 lines 14-27, column 6 lines 16-28, FIG. 5]), the method comprising providing or applying an electrode to a head of a user, for example to the face or external floor of mouth of a user, laterally of the midline of the face (the chin electrode 44 is positioned at a location under the user’s chin which can be lateral to a midline of the user’s face [FIG. 10, column 6 lines 1-15]), 
Meer teaches an electrode but does not teach electrode(s) or a plurality of electrodes. However, the Examiner respectfully submits that, as Meer describes the use of an electrode, configuring the exact number of electrodes would be a matter of duplicating the known elements without producing a new and unexpected result, with such matters having been held by the Courts as being obvious to the skilled artisan (please see MPEP 2144.04).      
Furthermore, Meer does not explicitly teach applying an electric current laterally of the midline of the face. 
The prior art by Papay is analogous to Meer, as they both teach stimulation of muscles within the mouth such as the sublingual or genioglossus muscles ([0039, 0058, 0061]).
Papay teaches applying an electric current laterally of the midline of the face (chin implant 18 or 54 comprises an electrode 24 which is capable of changing the 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify Meer’s electrodes located on the external floor of the mouth to have control over the directions of the current, as taught by Papay. The benefit of this modification will allow for directing stimulation currents to various groups of muscles within the mouth. 
Regarding claim 19, Papay teaches stimulating the mylohyoid muscle of the user ([0061]). 

6. 	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Meer in view of Papay, further in view of Ludlow et al. (US 2007/0123950 A1).
Regarding claim 20, Meer in view of Papay suggests a method according to Claim 18. Meer and Papay do not explicitly teach applying the electric current for sufficient time to change the position of the hyoid and hypopharyngeal airway.
The prior art by Ludlow is analogous to Meer, as they both teach stimulators to help patients with respiratory issues ([abstract, 0028, 0033]). 
Ludlow teaches applying the electric current for sufficient time to change the position of the hyoid and hypopharyngeal airway (Ludlow discloses a stimulation associated with the pharyngeal phase of swallowing [0022]. The stimulation elevates the position of the hyoid bone to protect the airway and opens the upper esophageal sphincter to clear liquid or food from the hypopharynx [0022]).


Statement on Communication via Internet
7. 	Communications via Internet email are at the discretion of the applicant. All Internet communications between USPTO employees and applicants must be made using USPTO tools. Without a written authorization by applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence and response will be placed in the appropriate patent application. Except for correspondence that only sets up an interview time, all correspondence between the Office and the applicant including applicant's representative must be placed in the appropriate patent application. If an email contains any information beyond scheduling an interview such as an interview agenda or authorization, it must be placed in the application. For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant:

Please refer to MPEP 502.03 for guidance on Communications via Internet.

Conclusion
8. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BRENDON SOLOMON whose telephone number is (571)270-7208.  The examiner can normally be reached on 7:30am -4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571)272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-
/J.B.S./Examiner, Art Unit 3792                                                                                                                                                                                                        
/ANKIT D TEJANI/Primary Examiner, Art Unit 3792